 1   FAEGRE BAKER DANIELS, LLP
     Michael Jaeger (Bar No. 289364)
 2     michael.jaeger@FaegreBD.com
     11766 Wilshire Boulevard, Suite 750
 3   Los Angeles, California 90025
     Telephone: (310) 500-2161
 4   Facsimile: (310) 500-2091
 5   Attorneys for Third-Party CliftonLarsonAllen Wealth
     Advisors, LLC
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   LAWRENCE P. CIUFFITELLI, for               CASE NO. 2:19-mc-00034
     himself and as Trustee of
12   CIUFFITELLI REVOCABLE TRUST,
     et al.,                                    DECLARATION OF DAVID W.
13                                              PORTEOUS IN OPPOSITION TO
                     Plaintiffs,                DELOITTE & TOUCHE LLP’S
14         v.                                   MOTION TO COMPEL NON-PARTY
15   DELOITTE & TOUCHE LLP;                     CLIFTONLARSONALLEN WEALTH
     EISNERAMPER LLP; SIDLEY                    ADVISORS, LLC
16   AUSTIN LLP; TONKON TORP LLP;
     TD AMERITRADE, INC.;                       Judge:
17   INTEGRITY BANK & TRUST; and                Date:
     DUFF & PHELPS, LLC                         Time:
18                                              Place:
     Underlying Case: Ciuffitelli v. Deloitte
19   & Touche LLP, et al. 3:16-cv-00580-
     AC (D. Or.)
20
21
22
23
24
25
26
27
28
                                                     DECLARATION OF DAVID W. PORTEOUS IN
                                                OPPOSITION TO DELOITTE’S MOTION TO COMPEL
 1 I, David W. Porteous, declare as follows:
 2       1.    I am an attorney duly licensed to practice law in the State of Illinois. I
 3 am a partner with the law firm of Faegre Baker Daniels, LLP, counsel for third-
 4 party and non-party CliftonLarsonAllen Wealth Advisors, LLC (“CLAWA”) in
 5 connection with its response to a Subpoena issued to it by Deloitte & Touche LLP
 6 (“Deloitte”) (hereinafter the “Deloitte Subpoena”), in the context of the above-
 7 captioned matter. I have personal knowledge of the facts set forth below and, if
 8 called as a witness in a court of law, could and would testify competently thereto.
 9         2.    On March 6, 2019, I participated in a telephone call, along with my
10 colleagues Michael Jaeger, James Martignon, and Emily Seymore, each an
11 attorney at Faegre Baker Daniels LLP and counsel to CLAWA, and Eric Chen and
12 Katrina Rodarte, each an attorney at Latham & Watkins and counsel for Deloitte,
13 during which counsel expressed the respective positions of their clients. During
14 this phone call, I advised counsel for Deloitte that:
15               a. CLAWA did not believe that Deloitte had complied with the local
16                   rules of the United States District Court for the Central District of
17                   California imposing a requirement to meet and confer with the
18                   opposing party to attempt to resolve discovery disputes before
19                   seeking to move to compel the production of discovery from the
20                   opposing party;
21               b. CLAWA remained willing to meet and confer with Deloitte to
22                   attempt to resolve CLAWA’s concerns regarding the Deloitte
23                   Subpoena and avoid the need for Deloitte to file a motion to
24                   compel; and
25               c. should the parties be unable to resolve their differences, and
26                   should Deloitte continue to refuse to stipulate to the filing of its
27                   motion in the District of Oregon in the first instance, CLAWA
28                   intended to file a motion to transfer Deloitte’s motion to compel
                                                        DECLARATION OF DAVID W. PORTEOUS IN
                                               1   OPPOSITION TO DELOITTE’S MOTION TO COMPEL
 1                    in the United States District Court for the Central District of
 2                    California.
 3         3.     During the above-noted March 6, 2019 telephone call, counsel for
 4 Deloitte advised me that Deloitte was unwilling to stipulate to have the matter filed
 5 in the District of Oregon.
 6         4.     On March 8, 2019, I participated in a second telephone call, along
 7 with my colleague James Martignon, an attorney at Faegre Baker Daniels LLP and
 8 counsel to CLAWA, and Eric Chen, an attorney at Latham & Watkins and counsel
 9 for Deloitte, during which counsel remained unable to resolve their clients’
10 differences. During this phone call, counsel for Deloitte again advised me that
11 Deloitte was unwilling to stipulate to file its motion in the District of Oregon.
12         5.     On March 13, 2019, counsel for CLAWA provided counsel for
13 Deloitte with a copy of its sections to be included in the Joint Stipulation
14 Regarding Deloitte & Touche LLP’s Motion to Compel Non-Party
15 CliftonLarsonAllen Wealth Advisors, LLC.
16
17         I declare under penalty of perjury that the foregoing is true and correct.
18 Executed on March 13, 2019 in Chicago, Illinois.
19
20
21
22 By: _______________________
         David W. Porteous
23
24
25
26
27
28
                                                        DECLARATION OF DAVID W. PORTEOUS IN
                                                2 OPPOSITION TO DELOITTE’S MOTION TO COMPEL
